Title: To Thomas Jefferson from Madame de Tessé, 10 April 1804
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas


          
            a Paris 20 Germinal. 10 avril. 1804.
          
          Jai Reçu Monsieur, peu de tems après La lettre que vous m’avés fait L’honneur de m’ecrire La belle caisse quelle m’annoncoit. je n’ai pas seulement joui du plaisir de la Reconnoissance envers un homme qu’il est si flatteur pour moi d’interesser, mais de mon admiration pour cette bonté qui s’est conservee si parfaite et si pure, qu’elle est encore capable de descendre avec complaisance aux details de la vie domestique en eprouvant dans les premiers emplois de La Republique L’ingratitude qui L’accompagne.
           ceux dont La Tombe sera couverte de fleurs en voient Rarement de Repandues sur leur passage.
          je hâterois de tous mes voeux le moment de votre Retraite a Monticello si la foiblesse de ma sante et L’age de mr. de Tesse nous eut permis de chercher un asyle en amerique dans les fureurs de notre Revolution car il eut surement eté peu eloigné de votre demeure et mes infirmités mauroient interdit de Repasser en France Lorsque nous y avons ete toléres. vous auries La bonté de m’expliquer quelquefois des passages de Shakespear et de milton. je gouterois avec vous les beautés de Racines et nos Revolutions ne seroient pour nous que des morceaux d’histoire Reservés pour Les jours les plus graves du sombre hiver. le sort en a autrement ordonné et je ne puis me plaindre de ma situation.
          jai Retrouvé a peu prés le 20eme. de ce que j’avois autrefois et j’en ai asses. je dirois presque que j’en ai autant. L’usage n’exige plus Rien de nous, et la nature ma amplement accordé La faculté de mettre mes Gouts en proportion avec ma fortune.
          jai honte de le dire a un vertueux americain, mais il faut L’avouer je dedaignois ci complettement la culture des Legumes avant la Revolution que jignorois a quelle epoque on plantoit des choux et semoit des carottes. aussitot que jai ete hors de france obligee de soigner les moindres details de mon menage pour procurer une existence passable a mes compagnons d’infortunes—je nai lu que des Livres de jardinage vulgaire. jai emploiee la moitie du jour dans mon jardin potager et suis arrivée en fort peu de temps a prendre beaucoup de plaisir a sa culture, je dirois presque a tirer une sorte d’orgueil de mon economie et dy borner tout L’amour propre dont je suis susceptible.
          
          Rendue a un etat plus prospere jai Retrouvé mes anciens Gouts, mais dans la proportion de ma fortune et 20 arpens suffisent a mes occupations comme le 20eme. de ma fortune a mes besoins de citoyenne.
          je perdrai quelques uns de vos plans mais j’en sauverai plusieurs. jespere beaucoup des semences que vous m’aves envoiees a L’exception de celle de Liriodendron ou Tulipier. elles etoient presque toute vuides. jen ai ete un peu attristée. il nen manque pas en amerique et L’arbre manque presque totalement en France—on na pas un Tulipier bien formé aujourd’huy a moins d’une Guinée. il seroit un objet de Fortune pour un homme auquel je dois beaucoup dans la Revolution. Si vous avies la bonte de m’en envoyer trois ou quatre Boisseaux tous les ans en ordonnant quelles fussent Recoltées avec soin vous m’aideries a acquitter une de mes plus cheres obligations et je serois bien sensible a cette marque de votre constante bonté pour moi.
          jai attendu La fin des orages de Léquinoxe pour avoir L’honneur de vous ecrire et de vous Remercier. il me semble que tout ce quon vous adresse est un peu hazardé car nous sommes bien privés des nouvelles de mr. Short. daignés donc me faire assurer la Reception de cette lettre par un de vos secretaires. mon Respect pour vos occupations m’engage a vous supplier de ne pas prendre cette peine vous même.
          mr. de La Fayette ne sort de sa demeure champetre que pour les affaires les plus urgentes et comme sa fortune aneantie ne lui en donne plus a Paris il ny est pas venu dans les trois mois que je viens d’y passer.
          mr. de Tessé vous supplie d’agreer Le Respect L’attachement et la Reconnoissance dont il sera a jamais penetré pour vous comme je vous conjure de Recevoir L’assurance des sentimens de veneration et de tendre attachement avec les quels j’ai L’honneur detre, Monsieur, votre tres humble et tres obeissante servante.
          
            Noailles de Tessé
          
          
            j’hesite a vous demander une Grace qui me seroit bien precieuse. Le cy devant Vte. de Noailles a ete tué en passant de St. domingue a Cuba. jamais il na instruit sa famille de ses affaires. ne pourriés vous savoir a Philadelphie si elles etoient bonnes, mauvaises, ou seulement embarassées?
          
         
          Editors’ Translation
          
            
              Paris, 20 Germinal, 10 Apr. 1804
            
            I received, Sir, the beautiful box soon after the letter in which you kindly announced it would arrive. I had the pleasure not only of being grateful to a man whose attention is so flattering to me, but also of admiring your goodness, which has remained so pure and perfect that it is still able to attend to the details of domestic life while managing the thankless tasks of leading the Republic.
            Those whose tombs are covered with flowers rarely had them strewn along their paths.
            I would have fervently hoped for you to retire early to Monticello if my frail health and Monsieur de Tessé’s age had allowed us to seek asylum in America from the furors of our Revolution. We would surely have settled near your home, and my frailty would have prevented me from returning to France when we were permitted to do so. You would have graciously explained passages of Shakespeare and Milton. I would have showed you the beauty of Racine. And our Revolutions would have been mere fragments of history relegated to the darkest winter days. Fate decreed otherwise, and I cannot complain about my situation.
            I have regained about a twentieth of what I had before, and that is enough. I could almost say that I have as much as before. Social obligations are no longer demanding, and nature has given me an ample ability to calibrate my desires to my means.
            I am ashamed to say this to a virtuous American, but I must admit it. Before the Revolution, I had so little interest in farming that I did not even know at what time of year one planted cabbage and sowed carrot seeds. Once I was out of France and forced to oversee every household detail to provide a decent life for my comrades in misfortune, I read books about basic vegetable gardens. I spent half my time in the garden and soon took great pleasure in it. I can even say I was proud of my planting and channeled all my pride into it.
            Once I regained prosperity, I reverted to my earlier tastes, but in proportion to my wealth. Twenty acres of land are as adequate to my needs as is the twentieth of my fortune to my needs as a citizen.
            Several of your seedlings will die, but several will survive. I have high hopes for the seeds you sent me, except those of the Liriodendron or tulip tree. They were almost entirely empty. I was a little sad. There are so many tulip trees in America and almost none in France. We do not have any well-formed ones today for less than a guinea. A man who helped me enormously during the Revolution could profit greatly from this. If you would be kind enough to send me three or four bushels every year, specifying that they be collected carefully, you would help me fulfill one of my deepest obligations, and I would be very touched by this sign of your ongoing kindness to me.
            I waited until the end of the equinoctial storms to write this thank-you. I have the impression that all mail to you is uncertain since we have no news of Mr. Short. Please ask your secretaries to confirm that you received this letter. My respect for your work prompts me to beg you not to take the trouble yourself.
            Monsieur de Lafayette does not leave his country house except for the most urgent business, and since his fortune has been destroyed, he no longer has business in Paris and has not come during the three months I have been here.
            Monsieur de Tessé begs you to accept the respect, fidelity, and gratitude with which he will always be filled. I in turn beseech you to accept this assurance of the devotion and tender attachment with which I have the honor of being, Sir, your very humble and obedient servant.
            
              Noailles de Tessé
            
            
            
              I hesitate to ask a favor that would be very precious to me. The Viscount of Noailles was killed while traveling from Saint-Domingue to Cuba. He never told his family about his financial situation. Could you find out in Philadelphia whether it was good, bad, or in between?
            
          
        